Citation Nr: 0531001	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  98-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The appellant was a member of the Puerto Rico National Guard 
between 1954 and 1975 and had several periods of active duty 
for training (ACDUTRA) during that time, including the period 
of July 13-27, 1969, and a final period from July 20- August 
1, 1975.

This matter came before the Board on appeal from a 1997 
rating decision by the San Juan, Puerto Rico, Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the claim for a psychiatric 
disorder. 

In January 1998, the appellant testified at a hearing before 
a hearing officer at the RO. A transcript of that hearing is 
of record.

In January 2000 and again in July 2003, the Board remanded 
the case to the RO for additional evidentiary development.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  In a December 1978 decision, the Board denied the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder.  This is the last final decision on any 
basis.

3.  The appellant filed to reopen his claim in August 1997. 
Evidence received since the December 1978 Board decision 
includes evidence that is either cumulative or redundant of 
the evidence previously of record, and is not so significant 
by itself or in the context of the evidence previously of 
record that it must be considered to fairly decide the merits 
of the claim.
CONCLUSION OF LAW

The December 1978 Board decision is final. New and material 
evidence has not been received to reopen the previously 
denied claim seeking service connection for a psychiatric 
disorder. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
appellant's claim to reopen.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

The provisions are effective November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective for 
claims filed on or after August 29, 2001. 66 Fed. Reg. 
45,620, 45, 629 (August 29, 2001).

The provisions merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. The 
provisions implementing the VCAA are applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing. It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
Therefore, it is not applicable to the appellant's claim 
which was received before that date, in August 1997.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate. Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001. 66 Fed. Reg. 
45,620, 45,629. They are not applicable to the appellant's 
claim to reopen, which was received before that date.

The appellant's service medical records, records of active 
duty training, and National Guard personnel records have been 
obtained. When first before the Board in January 2000, the 
case was remanded for further development. Pursuant to that 
remand directive, the RO sent the appellant a letter in 
August 2001, providing the notice required under the VCAA and 
the implementing regulations. In an August 2001 letter to the 
Puerto Rico Army National Guard (ARNG), the RO requested 
verification of the appellant's periods of ACDUTRA, and 
copies of all service medical and clinical records. 

On return to the Board, the case was again remanded in July 
2003. The Board noted that the RO should make efforts to 
obtain clinical records of treatment from providers 
identified by the appellant as having treated him (Drs. L.A. 
Rivera Toledo and R. Balseiro) at the State Insurance 
facility from February 1975 to May 1991; Mental Health 
treatment in San Patricio; and records from Dr. F. Herrera at 
the Mental Health Clinic in San Juan. Pursuant to the Board's 
remand directive, the RO sent a December 2003 VCAA letter to 
the appellant, notifying him of the evidence necessary to 
substantiate his claims, and of the evidence still required, 
what the appellant should provide, and what VA would obtain. 
The RO then sent letters in January 2004, requesting 
treatment records from the First Hospital Panamericano, 
Estado Libre Asociado De PR, Dr. N. Rodriguez, and the Social 
Security Administration. In April 2004, the RO sent another 
letter to the appellant pertinent to the evidence requested 
in the July 2003 remand, requesting that he complete enclosed 
forms 21-4142 for Drs.Toledo and Balseiro of the Puerto Rico 
State Insurance, Mental Health Institute in San Patricio, and 
for Dr. Freddy Herrera, in order that actual treatment 
records could be obtained. The appellant did not return the 
forms with the requested information, but submitted 
additional treatment records and numerous statements 
pertinent to his claim. 

In general, the evidence includes certifications of treatment 
from the appellant's providers, determination of disability 
based on psychiatric treatment from 1975, various treatment 
records from 1985 forwards, and statements of the appellant 
of record. This evidence reflects a disability picture of 
psychiatric treatment from 1975 or 1976 to the present. 
Records submitted in Spanish language have been appropriately 
translated into English. Neither the appellant nor his 
representative has identified any additional evidence or 
information in the appellant's possession or that could be 
obtained to substantiate the claim to reopen, and the Board 
is unaware of any such evidence.

As discussed above, the appellant has been provided the 
notice required under the VCAA and the facts of the case have 
been properly developed. There is no indication in the record 
or reason to believe that the RO's determination would have 
been different had the claim to reopen not been the subject 
of pre-VCAA adjudication. The Board notes that in August 2001 
and December 2003, as well as in its remands in January 2000 
and July 2003, VA sought to specifically satisfy the 
requirements of 38 C.F.R. § 3.159(b)(1), and 38 C.F.R. § 
3.156(a). Thus the Board finds that the appellant was on 
notice of what he must show to prevail in his claim and of 
what evidence the RO has received. The communications 
provided the appellant with a specific explanation of the 
type of evidence necessary to reopen his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf. 
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Having reviewed the record, the Board is also satisfied that 
the facts pertinent to this claim have been properly 
developed. In this regard, the Board acknowledges that all of 
the actual records of treatment have not been received by the 
RO. However, the appellant was advised in 2004 of the need to 
submit enclosed completed authorization and release forms and 
provided adequate opportunity to do so. The appellant then 
provided additional information and evidence. Notwithstanding 
these records, the Board is of the opinion that there is 
adequate evidence in the record reflecting the extent of the 
appellant's psychiatric treatment, and remand for any 
additional development or notification would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). Accordingly, the Board finds that the duty to assist 
and notify provisions of the VCAA with respect to the 
appellant's claim to reopen have been adequately fulfilled, 
and any deficiencies in the RO's development and 
consideration of this claim under the VCAA and the 
implementing regulations amount to no more than harmless 
errors and that adjudication of the claim results in no 
prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). Thus, any further delay in the resolution 
of this claim to correct such deficiencies is unwarranted. 

II. New and Material Evidence

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002). The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Since the appellant's application to reopen was received 
prior to August 29, 2001, the amended, current definition of 
new and material evidence, codified at 38 C.F.R. § 3.156(a) 
(2005), is not applicable to this case. 

Under the version of 38 C.F.R. § 3.156 that was in effect 
when the appellant filed his application to reopen, new and 
material evidence was defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).

III. Analysis

By way of history, the appellant filed an original claim of 
entitlement to service connection for a psychiatric disorder 
in June 1977. He submitted a statement asserting that he 
injured his ankle during a training exercise in July 1969, 
for which he was hospitalized. That subsequently, he became 
angry, depressed and anxious in August 1969 due to problems 
experienced in the National Guard's failure to adequately 
treat his injury, and that was subsequently treated by a 
private physician in October 1974 and March 1977 for a 
resulting mental disorder. 

The RO denied the claim. On appeal in a December 1978 
decision, the Board denied the claim on the basis that there 
was nothing in the appellant's service records to relate the 
psychiatric disorder to any period of active duty training.

The evidence of record that formed the bases for the prior 
denial included the service medical records, lay statements 
from the appellant's service associates dated in 1977 and 
1978 attesting to his ankle injury during July 1969 active 
duty for training (ACDUTRA); an October 1977 VA examination 
showing complaints of nervousness, insomnia, and left ankle 
pain in cold weather; and statements from the appellant 
attributing his psychiatric condition to the ankle injury.

The appellant requested reopening of his claim in an October 
1993 statement and sworn affidavit, claiming that after he 
broke his ankle, denial of treatment by the National Guard 
affected him to such an extent that he had to visit 
psychiatric doctors. In a May 1994 notification letter, the 
RO advised of the need to submit new and material evidence to 
reopen his claim. Since the appellant provided no additional 
evidence thereafter, this claim is considered abandoned.

In August 1997, the appellant sought to reopen his claim. He 
submitted a Report from the Puerto Rico State Insurance Fund 
and a May 1997 decision issued by the Teachers Retirement 
Board. Translations of these documents show an administrative 
decision from the State Insurance Fund dated in December 1993 
which reflects an award of 45% for an emotional condition 
resulting from an accident sustained in February 1975, later 
increased to 100 percent disability. A May 1997 decision from 
the Teachers Retirement Board reflects a grant of retirement 
from the service for total and permanent disability.

Of record is a May 1977 letter from the Command Assistant of 
the PR ARNG to the Adjutant General regarding the appellant's 
request for morning reports relating to his injury in July 
1969 ACDUTRA. It is reported that a search of unit records 
for Company A 1st Bn. 65th Inf. and for morning reports 
produced negative results as to the accident. The assistant 
provided a sworn statement as to the ankle injury, signed by 
two of the appellant's service associates.

Additional evidence submitted includes numerous records or 
statements certifying psychological treatment from 1975/1976 
through 2004 from various private hospitals and providers. 
These specifically include a March 1994 psychiatric 
evaluation from Dr. Nieves, showing receipt of retirement 
benefits for two years for an emotional case in the State 
Insurance Fund, compensated with 100 percent disability, with 
treatment at Mennonite Hospital. Diagnosis was of depressive 
disorder, NOS, and it was noted that the appellant was unable 
to fulfill his duties as a teacher and should be reevaluated 
in 3 years. A hospitalization report from First Hospital 
Panamericano dated in May 1996 reflects admission in a 
depressed state, with diagnosis of schizoaffective disorder. 

A June 1996 private psychiatric evaluation, reflects reported 
marital problems and ideas of persecution and delusions, and 
the provider noted that in 1976 the appellant had a similar 
situation of ideas of persecution and hearing noises in his 
house, but reported not having sought treatment at that time. 

Also submitted were a May 1994 certification of treatment for 
depression from private physician, Dr. Nieves; a September 
1997 statement from the appellant provided the names of seven 
fellow servicemen who were witnesses serving in the same 
battalion in Cayey, Puerto Rico at the time of the left ankle 
accident in 1969, and who could attest to the appellant's 
depressive crises during training in the ANG in July 1969 and 
thereafter; a September 1997 statement from the appellant 
asserted that ACDUTRA conducted by his National Guard Unit 
from July 13 to 27, 1969, caused his psychiatric disorder.

Additional evidence received included a statement signed by 
Dr. Freddy Herrera certifying treatment for major depression 
at the adult mental health clinic from August 1985 to 
September 1986; a record reflecting treatment at Cayey Mental 
Health Clinic, from April 1991 to March 1992 for a diagnosis 
of major depression; copies of the ARNG service records from 
1957 to 1977, including a listing of the appellant's periods 
of ACDUTRA; a statement from the appellant relating his left 
ankle injury during ACDUTRA in 1969, and listing witnesses 
and other service members who could attest to his injury; and 
several copies of previously submitted lay statements dated 
in 1977 from fellow ARNG service members, attesting to the 
left ankle injury during ACDUTRA in 1969.

In a January 1998 hearing before a hearing officer at the RO, 
the appellant testified to the effect that his nervous 
condition manifested or began during his annual training with 
the ARNG. He testified that he fell into a depression after a 
left ankle injury sustained during active duty training in 
July 1969, and hospitalization for the ankle injury. He 
became angry and depressed when refused treatment by the 
ARNG, and was forced to continue treatment with civilian 
doctors, and that this negative treatment by the ARNG caused 
depression, anxiety, desperation and mistrust of the 
government. He turned to alcohol use. He then transferred to 
the Army Reserve in about 1971 to 1972, and was subsequently 
discharged. He also related around 1976, he sustained injury 
when a classroom in which he was teaching was attacked and 
later vandalized. He then began treatment with various 
psychiatrists at the State Insurance Fund for a nervous 
condition, which included treatment by Dr. Luis Rivera 
Toledo, for about 2 to 3 years, and he was later determined 
to be 30 to 35 percent emotionally disabled. He was then 
transferred to another mental health clinic and treated for 
two years around 1976, 1977, 1978, then transferred to 
another clinic around 1979-1980. He then returned to 
teaching, and was subsequently disabled after 2-3 years and 
received social security disability benefits at that time. He 
then went to work for another company. He related 
hospitalization around 1996 at First Hospital Panamericano. 
He indicated he was no longer receiving social security 
benefits, but was receiving teacher's pension and 
compensation from the State Insurance Fund. He reiterated his 
belief that his mental condition began during active duty 
training in 1969 after injuring his ankle.

In a January 2000 remand, the Board requested that the RO 
notify the appellant of the importance of submitting copies 
of all pertinent medical records including those of treatment 
by Dr. Toledo and Balseiro of the State Insurance mental 
health facilities, Mental Health Institute in San Patricio, 
and that the RO verify the appellant's dates of ACDUTRA.

The appellant also submitted VA Form 21-4142 dated in August 
2001, asserting treatment for emotional illness from February 
1975 to May 1991 by State Insurance providers, and by Dr. 
Freddy Herrera from 1985 to 1986. A certification of 
treatment from Dr. Herrera for the period from 1985 to 1986 
is of record. 

After appropriate development, on return to the Board in July 
2003, the case was again remanded for further development, 
and the RO requested authorization and release forms to 
obtain all available actual clinical records from the 
specified health providers. In December 2003, the RO sent a 
VCAA notification letter to the appellant, with enclosed 
authorization and release forms, specifically requesting that 
additional information be provided on listed providers, and 
that the forms should be completed and returned in order that 
additional records of these providers might be obtained. The 
RO also requested the appellant's disability claims folder 
from the Social Security Administration.

Subsequently, the appellant submitted additional evidence 
including duplicate copies of evidence already of record from 
First Hospital Panamericano dated in May 1996 and June 1996. 
Also provided were Spanish language records from December 
2003 to March 2004 showing treatment by Dr. Rodriguez at 
Hospital Del Maestro. 

A January 2004 response from the SSA indicates that the 
appellant's claims folder has been destroyed and is 
unavailable

Spanish to English translations received in 2005 reflect some 
duplication of previously submitted progress notes from May 
1996, and notes through December 2003, showing continuing 
treatment for psychiatric condition. They reflect 
hospitalization for psychiatric treatment in June 1996 for 
paranoid ideation. They also reflect December 2003 treatment 
by Dr. N. Rivera at the Dispensary of the Association of 
Teacher's Hospital for subjective allegations of post-
traumatic stress disorder (PTSD) without being in the front 
lines of war. Diagnosis was psychosis, NOS, by history. He 
was living partially in a nursing home. He reported that the 
first time he went to psychiatrist was in 1975 in a case with 
the State Insurance Fund, and was given total disability in 
1993 for anxiety disorder with depression. January 2004 
treatment notes reflect continued paranoid ideation.

Additionally, the appellant has submitted several sworn 
statements dated in January 1978, October 1993, and December 
2003, as well as numerous other statements dated from the 
1987 through 2004 in support of his claim. The appellant's 
representative has also offered arguments in support of the 
claim, including a most recent July 2005 Informal Hearing 
Presentation. Although the Board has reviewed all statements 
and arguments, they will not be individually discussed 
herein. In sum, they attribute the current psychiatric 
disability to emotional illness stemming from a left ankle 
injury in July 1969 ACDUTRA. 

On review the Board finds that none of the medical evidence 
submitted since the December 1978 Board decision - other than 
the appellant's own assertions - attributes the current 
psychiatric disorder or links its development to ACDUTRA in 
July 1969. The evidence generally reflects psychiatric 
treatment beginning in 1975 or 1976, approximately 6-7 years 
after the left ankle injury in July 1969 ACDUTRA, and the 
psychiatric disability has been associated in a 1993 
Teacher's disability decision with an accident or incident in 
1975. As noted above, some of the newly submitted evidence is 
cumulative of evidence previously considered by the Board, 
and is duplicative or redundant, rather than corroborative. 
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence). Although other evidence shows continuing 
psychiatric disability, variously diagnosed as major 
depression and anxiety disorder, psychosis, and most recently 
in December 2003 as subjective claims of PTSD, the evidence 
is not material as it is not probative of the issue under 
consideration, as to whether the psychiatric disability began 
in July 1969 ACDUTRA, or can be linked to the appellant's 
ACDUTRA. When reviewed by itself or in connection with 
evidence previously assembled, the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). 
Accordingly, the evidence is not new and material, and 
reopening of the claim is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim seeking service connection for a psychiatric 
disorder, is denied


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


